IN THE NEBRASKA COURT OF APPEALS

              MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                       (Memorandum Web Opinion)

                                IN RE INTEREST OF TRISTAN G.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF TRISTAN G., A CHILD UNDER 18 YEARS OF AGE.

                               STATE OF NEBRASKA, APPELLEE,
                                               V.

                                    DUSTIN B., APPELLANT.


                             Filed May 10, 2022.    No. A-21-882.


       Appeal from the Separate Juvenile Court of Douglas County: MATTHEW R. KAHLER,
Judge. Affirmed.
       Joseph C. Bradley, of Bradley Law, P.C., L.L.O., for appellant.
       Cara Stirts and Jackson E. Stokes, Deputy Douglas County Attorneys, for appellee.


       PIRTLE, Chief Judge, and BISHOP and WELCH, Judges.
       BISHOP, Judge.
                                      INTRODUCTION
       Dustin B. appeals from the decision of the separate juvenile court of Douglas County
terminating his parental rights to his son, Tristan G. We affirm.
                                       BACKGROUND
                                 PROCEDURAL BACKGROUND
        Dustin and Catelyn G.-B. are the biological parents of Tristan, born in November 2019.
Dustin and Catelyn were married, but they separated in October 2020. The juvenile court
terminated Catelyn’s parental rights to Tristan during these same juvenile proceedings. Because
she is not part of this appeal, she will only be discussed as necessary.


                                             -1-
        Tristan was born 3 weeks early, experienced a collapsed lung during delivery, and had a
slightly enlarged aorta and clubfoot; he spent several weeks in the hospital’s “NICU.” He was
removed from his parents’ care before he was to be released from the hospital because there were
concerns about his safety. Catelyn previously had three other children removed from her care in
other states because of her mental health needs and history of physical abuse; Catelyn relinquished
or had her parental rights terminated to those three children. Additionally, Dustin was aware of
Catelyn’s history with child protective services but had not taken action to ensure Tristan’s safety,
and Dustin and Catelyn had not resolved their housing issue.
        The State filed an initial and supplemental petition on November 27, 2019. The
supplemental petition alleged that Tristan fell within Neb. Rev. Stat. § 43-247(3)(a) (Reissue
2016). The State alleged: Dustin failed to provide proper parental care, support, supervision, and/or
protection for Tristan; Dustin failed to provide safe, stable housing for Tristan; and for the above
reasons, Tristan was at risk for harm. The State also filed a motion for the immediate temporary
custody of Tristan to be placed with the Nebraska Department of Health and Human Services, and
the juvenile court entered an ex parte custody order that same day. Tristan has since remained in
the custody of the Nebraska Department of Health and Human Services and in foster care. The
supplemental petition was subsequently amended by interlineation on December 9 to reflect that
Tristan G. was also known as Tristan B.
        A contested adjudication hearing was held on March 18, 2020. The juvenile court found
the allegations that Dustin failed to provide safe, stable housing for Tristan, and that Tristan was
at risk for harm were true by a preponderance of the evidence and adjudicated Tristan as being
within the meaning of § 43-247(3)(a). The court found there was insufficient evidence to show
that Dustin failed to provide proper parental care, support, supervision, and/or protection for
Tristan, and the court dismissed that allegation. The matter proceeded to immediate disposition
and the court ordered Dustin to work with a family support worker for assistance with housing and
employment, enroll in and successfully complete a parenting class, undergo a chemical
dependency evaluation and participate in any treatment and/or services as recommended in the
evaluation, undergo a psychological evaluation with a parenting assessment and IQ testing,
undergo a psychiatric evaluation and participate fully in any treatment and/or services as
recommended in the evaluation, attend all medical appointments for Tristan, maintain contact with
all case professionals, and be provided with supervised visitation.
        Following a continued disposition hearing on May 27, 2020, Dustin was also ordered to:
obtain and maintain safe and adequate housing to provide for himself and Tristan; obtain and
maintain a legal source of income to provide for himself and Tristan; not possess or ingest alcohol
and/or controlled substances unless prescribed by a licensed, practicing physician; and undergo
random, frequent, and observed drug testing. Following a review and permanency planning
hearing in September, Dustin’s court-ordered requirements remained substantially similar to those
from May, except that he was now also ordered to complete relinquishment counseling.
        Following a review and permanency planning hearing on March 2, 2021, the juvenile court
found that no further reasonable efforts were required for reunification in this matter. Dustin was
ordered to work with and participate fully in outpatient mental health therapy, cooperate fully with
all medication management appointments, and take all medications as prescribed. The remainder
of his requirements remained substantially similar to those from May 2020.


                                                -2-
        On April 20, 2021, the State filed a motion to terminate Dustin’s parental rights to Tristan
pursuant to Neb. Rev. Stat. § 43-292(2), (6), and (7) (Reissue 2016). The motion alleged as follows:
Dustin substantially and continuously or repeatedly neglected and refused to give Tristan or a
sibling of Tristan necessary parental care and protection. Reasonable efforts to preserve and
reunify the family had failed to correct the conditions leading to the adjudication of the child under
§ 43-247(3)(a). Tristan had been in an out-of-home placement for 15 or more of the most recent
22 months. Termination of Dustin’s parental rights was in Tristan’s best interests.
                                       TERMINATION HEARING
         A hearing on the motion to terminate Dustin’s parental rights was held on August 13 and
October 1, 2021. Numerous witnesses testified and several exhibits were received into evidence.
Dustin did not testify in his own behalf. A summary of the relevant evidence follows.
         Heather Werthmann, a case manager from St. Francis Ministries, testified that she has been
assigned to this case since December 2019. Tristan was removed from Dustin’s care in November
because Dustin did not have a safe and stable home. Tristan was born with a collapsed lung, has a
heart condition and clubfoot; he has “significant medical needs.”
         Tristan’s foster mother testified that Tristan had been living with her since he was 2 months
old. She said that in addition to the collapsed lung, enlarged aorta, and clubfoot, Tristan has had
RSV and other childhood infections. According to the foster mother, it is important for Tristan to
have a parental figure who understands his medical needs, will get him to appointments, and
consistently watches for any signs or symptoms as he grows and becomes more active.
         Werthmann has kept in regular contact with Dustin during this case and he participated in
the team meetings. Werthmann testified about Dustin’s progress, or lack thereof, with
court-ordered requirements. Dustin was ordered to attend Tristan’s medical appointments. Dustin
attended for about the first 6 months, “he attended . . . all of the casting, [Tristan’s] surgery.” After
the first 6 months, Dustin stopped attending the appointments. Werthmann and Dustin talked about
the appointments and he “knows when those appointments are.” When Werthmann took Tristan
to the hospital (timing not specified), she let Dustin know and Dustin said he would come to the
hospital but he “did not show up.” Dustin did not attend any of Tristan’s appointments in 2021.
Werthmann stated, “[Tristan] is a medical-needs baby and . . . he needs a provider that knows all
of his medical needs, what is going on at every doctors [sic] appointment.”
         According to Werthmann, Dustin was released from family support services “a couple
months ago” because “[t]hey stated that he informed them that he didn’t have anything to work
with them on, as he already had income, housing, and he was working on visitation.” However,
Dustin did not consistently attend his visits with Tristan and had been “discharged on several
occasions” from “several [visitation] companies.”
         Jenny Lewis is an in-home family services supervisor at Apex Family Care, a company
that provided family support and supervised parenting time for Dustin. Lewis testified that family
support and parenting time were provided to Dustin beginning in December 2019. Dustin was
supposed to have parenting time five times each week, for 2 hours each visit. He attended 18 of
the 33 scheduled visits; seven or eight visits were cancelled because Tristan was ill, and four or
five visits were cancelled due to Dustin’s lack of transportation. During family support, Dustin
was supposed to work on protective parenting, understanding Tristan’s medical issues, budgeting,


                                                  -3-
and resources. However, Dustin was discharged on January 27, 2020, because he moved out of
Nebraska and Apex was no longer able to provide services.
         Guadalupe Petro, a family consultant at Boys Town, testified that Dustin was referred for
court-ordered services in August 2020. Dustin was to engage in family support and supervised
parenting time through Pathways to Permanency. Petro first met with Dustin in mid-August. The
identified goals were for Dustin to attend parenting time and provide for Tristan’s needs during
visits, get a chemical dependency evaluation, follow up with medication management, and
continue in stable housing. When Petro tried to schedule family support, Dustin was “busy” or
“didn’t have the time,” so Petro decided to try doing family support during parenting time.
Parenting time occurred once or twice per week at Dustin’s home in Omaha, Nebraska; Dustin
was later evicted from that home.
         According to Petro’s report that was received into evidence, Dustin’s attendance at
visitation was as follows. In September 2020, visits were scheduled twice per week with both
Dustin and Catelyn participating, and Dustin attended seven visits. In October, visits were
scheduled twice per week, but after Dustin and Catelyn separated in mid-October, each parent had
one visit per week; Dustin attended all six of his visits. In November, Dustin attended all three of
his scheduled visits. In December, Dustin attended three of his scheduled visits and cancelled at
least one visit. In January 2021, Dustin attended only one of his scheduled visits. Petro testified
that Dustin was unsuccessfully discharged from services on February 5, 2021, for lack of
engagement.
         Lewis testified that Apex received a second referral for Dustin in April 2021, and
supervised parenting time was again provided, this time twice per week for 2 hours each visit; the
supervised parenting time was still occurring at the time the termination hearing commenced on
August 13. During the second referral, 25 visits had been offered, and three of those were cancelled
because of Dustin; two because he failed to confirm the visits as required, and the other one
because “something came up.” Since April, the only parenting concern noted for Dustin was that
he was not able to provide diapers for Tristan during one visit in June. Lewis stated that Dustin
and Tristan appear to enjoy their time together. The foster mother testified that, for the month prior
to the August 13 hearing, in addition to in-person supervised visits, Dustin also did a video chat
with Tristan every weekend.
         Werthmann, who testified on October 1, 2021, stated that she spoke to Dustin about the
need to regularly attend visits. His visits had been cut down from 2 days per week to 1 day per
week and she talked with him about what he needed to do to get his visits increased and what
would happen if he continued to miss visits. Dustin said he would attend visits but did not do so.
He was “unsuccessfully discharged [from visitation services] yesterday for noncompliance.”
Dustin did complete a parenting class on May 27.
         Dustin was ordered to follow all recommendations of his psychological and psychiatric
evaluations. Werthmann testified that the recommendations were outpatient mental health therapy,
ongoing psychiatric medication, to monitor substance abuse, and to closely monitor any training
or education for parenting. She said that Dustin informed her that he was currently doing
medication management and outpatient therapy, but Werthmann had not spoken with the therapist
or medication management because she did not have a release to do so. Werthmann said they
talked about getting releases at every monthly family team meeting, but no release of information


                                                -4-
had been signed. According to Werthmann, Dustin has agreed to sign a release “[a]t the next visit
in October.”
         Werthmann confirmed that throughout the course of this case, Dustin admitted to her that
he had mental health concerns which was the reason he received social security benefits. He also
admitted to her that he had a prior drug history. Dustin’s mental health concerns and drug history
needed to be addressed to determine whether Tristan would be safe with his father.
         David Cote, the drug testing supervisor at Capstone Behavioral Health, testified that Dustin
was a client in June 2020. Dustin was scheduled to be drug tested two times each week. Cote stated
that Dustin had presumptive positive tests for methamphetamine and amphetamine. Cote
confirmed that Dustin informed him about prescriptions he was taking, and Cote denied that any
of those would have shown up on a drug test. The Capstone reports for October to December were
received into evidence. The reports show that in October, Dustin completed 2 tests (presumptive
positive for “MAMP” and “AMP”) and missed 7 tests (1 unable to produce sample, 3
transportation issues, 3 failures to respond). In November, Dustin completed 3 tests (negative for
all tested substances) and missed 5 tests (all failures to respond). In December, Dustin completed
1 test (presumptive positive for “MAMP”) and missed 10 tests (1 refusal, 9 failures to respond).
         Cote testified that Dustin’s reasons for noncompliance were transportation issues or lack
of a phone. Dustin was offered bus tickets to assist with transportation. If Dustin did not have a
phone, Capstone tried to call Catelyn’s phone to let Dustin know he needed to test, and Capstone
always tried to test Dustin and Catelyn on the same days. Eventually, Capstone started going to
the parenting time visits to drug test Dustin. At first, when testing occurred at visits, Dustin’s
compliance improved, “[b]ut then that even stopped.” Cote stated, “We started running into
problems with that. Like if the visit was supposed to be . . . from 11:00 till 1:00, and we showed
up at 11:00 . . . it was ‘You’re on our time now. We’re going to make you wait.’” The tester would
have to wait at the visit for 2 hours before they were able to test Dustin, and “after that it just went
downhill.” Capstone would call Dustin on the day of his scheduled visit, but he would not respond;
Capstone would not just show up to a scheduled visit “[b]ecause we don’t know if they had
canceled the visit that day,” the client “still [has] to return a phone call to us.” Dustin was
discharged on December 31, 2020, for “[n]oncompliance over 30 days.”
         Werthmann stated that Dustin did complete a second chemical dependency evaluation in
February 2021, but Werthmann did not receive the recommendations; “I did follow up with the
company . . . and they informed me that there was an issue with the evaluation and the evaluator
left and they could not get it to me.” Dustin was to refrain from drugs and alcohol, however he
was not completing his drug testing. Werthmann said, “I ask him at every meeting if he will do his
drug testing so I can place another referral, and he refuses at every meeting to do the drug testing.”
Because he refuses to participate, Werthmann cannot ascertain if he is sober.
         Werthmann opined that it was in Tristan’s best interests to terminate Dustin’s parental
rights. She said,
         It is my opinion that throughout the life of the case, that Dustin has not consistently
         provided those drug tests on a consistent basis. I’ve asked him throughout this case to do
         that. I’m not able to consistently see if he is safe and sober throughout this case. He has not
         provided me with any releases for his medication management or the individual therapy.
         So I am not able to discern if he is participating in those services. He just was discharged


                                                 -5-
       from his parenting time again. So he is not able to follow through with those orders. And
       Dustin is not participating in those medical appointments on a consistent basis and has not
       been there through any of those medical appointments and seen what Tristan needs to be
       followed through for the rest of his life for those medical appointments. And Tristan does
       deserve permanency, as he has been out of the home for 23 out of the 24 months of his life.

According to Werthmann, Dustin had a legal source of income and obtained safe and stable
housing.
                                   JUVENILE COURT’S DECISION
        In an order entered on October 8, 2021, the juvenile court found by clear and convincing
evidence that statutory grounds for termination of Dustin’s parental rights existed pursuant to
§ 43-292(2), (6), and (7). The court also found that termination of Dustin’s parental rights was in
Tristan’s best interests. The court terminated Dustin’s parental rights to Tristan accordingly.
        Dustin appeals.
                                   ASSIGNMENTS OF ERROR
        Dustin assigns, restated, that the juvenile court erred in finding that (1) statutory grounds
existed to terminate his parental rights pursuant to § 43-292(2) and (6), and (2) termination of his
parental rights was in Tristan’s best interests.
                                    STANDARD OF REVIEW
       An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the findings made by the juvenile court below. In re Interest of Mateo L. et al.,
309 Neb. 565, 961 N.W.2d 516 (2021). However, when the evidence is in conflict, an appellate
court may consider and give weight to the fact that the juvenile court observed the witnesses and
accepted one version of the facts over another. Id.
                                            ANALYSIS
                             STATUTORY GROUNDS FOR TERMINATION
         The State sought to terminate Dustin’s parental rights under § 43-292(2), (6), and (7). The
juvenile court found all three grounds existed by clear and convincing evidence.
         Section 43-292(7) allows for termination when “[t]he juvenile has been in an out-of-home
placement for fifteen or more months of the most recent twenty-two months.” By the plain and
ordinary meaning of the language in § 43-292(7), there are no exceptions to the condition of 15
out of 22 months’ out-of-home placement. In re Interest of Mateo L. et al., supra. Section
43-292(7) operates mechanically and, unlike the other subsections of the statute, does not require
the State to adduce evidence of any specific fault on the part of a parent. In re Interest of Mateo L.
et al., supra. In other words, if the 15-out-of-22 months’ period is met, § 43-292(7) is met. See In
re Interest of Mateo L. et al., supra. In this case, Tristan was removed from Dustin’s care on
November 27, 2019. He remained out of home through at least October 1, 2021, when the
termination hearing concluded; this satisfies the 15-out-of-22 months’ period.




                                                -6-
        The State has shown clearly and convincingly that § 43-292(7) exists as a statutory basis
for terminating the parental rights of Dustin. And since any one of the bases for termination
codified in § 43-292 can serve as the basis for termination, we need not consider the sufficiency
of the evidence concerning the other statutory bases for termination. In re Interest of Mateo L. et
al., supra.
        Furthermore, we note that because we do not consider whether termination of parental
rights was proper pursuant to § 43-292(6), Neb. Rev. Stat. § 43-283.01 (Cum. Supp. 2020), which
requires reasonable efforts to reunify families, it is not applicable to the instant case. Section
43-283.01 is only incorporated into § 43-292(6), not into the remaining subsections of § 43-292.
See In re Interest of Andrew M. et al., 11 Neb. App. 80, 643 N.W.2d 401 (2002). See, also, In re
Interest of Mateo L. et al., supra (reasonable efforts to reunify family required under juvenile code
only when termination is sought under § 43-292(6)). We next consider whether termination is in
Tristan’s best interests.
                                  BEST INTERESTS AND UNFITNESS
        Under § 43-292, once the State shows that statutory grounds for termination of parental
rights exist, the State must then show that termination is in the best interests of the child. In re
Interest of Ryder J., 283 Neb. 318, 809 N.W.2d 255 (2012). A child’s best interests are presumed
to be served by having a relationship with his or her parent. In re Interest of Leyton C. & Landyn
C., 307 Neb. 529, 949 N.W.2d 773 (2020). This presumption is overcome only when the State has
proved that the parent is unfit. Id. Although the term “unfitness” is not expressly stated in § 43-292,
the Nebraska Supreme Court has said that it derives from the fault and neglect subsections of that
statute and from an assessment of the child’s best interests. In re Interest of Mateo L. et al., supra.
In the context of the constitutionally protected relationship between a parent and a child, parental
unfitness means a personal deficiency or incapacity which has prevented, or will probably prevent,
performance of a reasonable parental obligation in child rearing and which has caused, or probably
will result in, detriment to a child’s well-being. In re Interest of Leyton C. & Landyn C., supra.
The best interests analysis and the parental fitness analysis are separate inquiries, but each
examines essentially the same underlying facts as the other. Id. We have previously set forth the
evidence presented at the termination hearing, and we will not recount it again here.
        Dustin has complied with some of the court-ordered requirements. He has a legal source
of income and has apparently obtained safe and stable housing. Dustin has also completed
chemical dependency evaluations and a parenting class. However, as stated by the juvenile court,
        [Dustin], while in compliance with some of the Court orders, has failed to put himself in a
        position to reunify with his child or even be present with the child unsupervised based on
        his lack of compliance with other orders of the Court, as well as his actions that have led
        to his discharge from multiple providers for Court-ordered services since November of
        2019.

Notably, Dustin was unsuccessfully discharged from drug testing services for lack of compliance,
and he cannot get another referral for drug testing because he refuses to participate in that service.
Additionally, the day before the termination hearing concluded, Dustin was once again discharged
from visitation services due to lack of compliance. At the time, he was still at a supervised


                                                 -7-
visitation level for only a minimal number of hours per week. Dustin quit participating in Tristan’s
medical appointments, even though Tristan has significant medical needs and requires a care
provider who understands those needs. Dustin failed to sign releases for his individual therapy and
medication management, thus preventing Werthmann from verifying his compliance with his
participation requirement.
         The juvenile court found that it was in the best interests of Tristan that Dustin’s parental
rights be terminated. We agree. Tristan had been out of Dustin’s care for 22 months at the time the
termination hearing concluded. Tristan deserves permanency. “Children cannot, and should not,
be suspended in foster care or be made to await uncertain parental maturity.” In re Interest of
Walter W., 274 Neb. 859, 872, 744 N.W.2d 55, 65 (2008). And where a parent is unable or
unwilling to rehabilitate himself or herself within a reasonable time, the best interests of the child
require termination of the parental rights. In re Interest of Ryder J., supra. The State proved that
Dustin was unfit, meaning that he has a personal deficiency or incapacity which has prevented, or
will prevent, performance of a reasonable parental obligation in child rearing and which has
caused, or probably will result in, detriment to Tristan’s well-being. See In re Interest of Leyton
C. & Landyn C., supra. We further find that there is clear and convincing evidence that it is in
Tristan’s best interests to terminate Dustin’s parental rights.
                                          CONCLUSION
       For the reasons stated above, we affirm the order of the juvenile court terminating Dustin’s
parental rights to Tristan.
                                                                                        AFFIRMED.




                                                -8-